Citation Nr: 0506919	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1968 to December 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss is causally or etiologically 
related to noise the veteran was exposed to during service.  



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist the claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the August 2003 rating 
decision and the Statement of the Case and Supplemental 
Statements of the Case issued in connection with this appeal 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, letters to the veteran dated in June 
2003, July 2003 and August 2003 specifically notified the 
veteran of the provisions of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether or not he or the VA bears the burden of 
producing or obtaining that evidence or information.  The 
Board would observe that the VCAA letters were provided to 
the veteran prior to the initial unfavorable decision in this 
case consistent with the timing requirements of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, 
the Board finds that the notification requirements of the 
VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file, as are private medical 
records.  In addition, the RO obtained a medical opinion to 
answer the medical question presented in this claim.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's appeal.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and this matter is ready for appellate review.  



Background and Evidence

Service medical records, including a report of physical 
examination performed in August 1971 in connection with the 
veteran's separation from service, contain no evidence of 
complaints, treatment or diagnosis of hearing loss.  

A statement dated in April 2003 from Craig A. Foss, M.C.D., 
identified as a Board Certified Audiologist concluded that 
the veteran had moderate high frequency sensorineural hearing 
loss bilaterally and that the veteran complained of long-term 
constant tinnitus.  Speech discrimination scores for the 
Maryland CNC test were 96 percent and an audiogram 
accompanying the statement indicated that the veteran had 
greater than a 40-decibel loss at 3000 and 4000 Hertz.   Dr. 
Foss stated that from the veteran's reported exposure to the 
noise of rifles, machine guns, grenades, and diesel trucks 
while serving in the military, it was quite likely that that 
was the beginning of the veteran's hearing loss.  He stated 
that the type and degree of the hearing level on the 
audiogram was consistent with noise induced hearing loss.  A 
second letter dated in August 2003 from Dr. Foss stated that 
from the veteran's history of exposure to noise while in the 
military, it was quite likely that that exposure was the 
beginning of the veteran's hearing loss and tinnitus.  

A VA medical opinion dated in August 2003 indicated that the 
veteran's claims file had been reviewed, and noted that an 
audiogram with puretone thresholds from the time of the 
veteran's separation from service was within normal limits.  
The reviewer, identified as the Chief of Audiology and Speech 
Pathology, concluded that it was not likely that the 
veteran's hearing loss was related to noise exposure in the 
service.  

A rating decision dated in August 2003 granted service 
connection for tinnitus based on an opinion from Dr. Foss 
that stated the veteran's tinnitus was due to military noise 
exposure.  That decision also denied service connection for 
hearing loss based on the normal audiogram performed during 
service and the VA medical opinion.

Law and Analysis

The veteran contends that he is entitled to service 
connection for hearing loss.  He stated that while in active 
service he was exposed to the noise associated with rifles, 
machine guns, grenades, and diesel trucks which caused his 
hearing loss.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
certain chronic diseases, such as sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  In addition, 
service connection may be granted for any disease after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, a record must contain:  (1) Medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board believes that 
there is a basis for granting service connection for 
bilateral hearing loss.  The veteran clearly has a hearing 
loss disability as defined by the VA in 38 C.F.R. § 3.385 
("For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater . . .").  
The audiogram from Dr. Foss showed the veteran had greater 
than a 40 decibel loss at 3000 and 4000 Hertz.  In addition, 
the veteran has reported that he was exposed to noise during 
service, and the RO has accepted this contention in granting 
service connection for tinnitus.  

The remaining question is whether there is medical evidence 
of a nexus or relationship between the veteran's currently 
diagnosed bilateral hearing loss and service.  In this regard 
there are two opinions, one from Dr. Foss that supports the 
veteran's claim and the other from a VA audiologist that does 
not support the veteran's claim.  Both appear to be equally 
qualified to offer an opinion as to the etiology of the 
veteran's hearing loss as both are audiologists.  The opinion 
from Dr. Foss relies on the veteran's reported noise exposure 
during service as well as the type and degree of the hearing 
loss in concluding that the veteran has a noise induced 
hearing loss that is related to service.  The VA audiologist, 
on the other hand, relies on the normal audiogram performed 
at the time of separation from service to conclude that the 
veteran's hearing loss was not likely related to service.

The Board believes that these two medical opinions are in 
relative equipoise, and that there is a balance of positive 
and negative evidence in this case regarding the etiology of 
the veteran's hearing loss.  "When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, with 
resolution of doubt on this point in the veteran's favor, 
the Board concludes that service connection for bilateral 
hearing loss is established.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


